DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			 Continued Examination Under 37 CFR 1.114
2.      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-28-22 has been entered.
 
                                           Response to Arguments
3.   Applicant’s arguments filed 2-9-22 have been fully considered but are not persuasive.
      Applicant amends the claim to recite “network information which indicates a connection destination of the controller device and is used by the controller device to establish a direct connection to a device to be controlled by the controller device” and argues that Stark does not teach of that the remote device is connected to the presentation device and argues that the network connection information does not teach of a direct connection being established used by the controller device to establish a direction connected to a device to be controlled by the controller device. The Examiner 
      Applicant argues that Yu fails to disclose a direct connection between the control device and the monitor. However, as noted above, the claim does not recite a direct connection between the control device itself and the monitor. Moreover, as also noted above, Stark teaches of the direct connection between the control device and the monitor. Hence, the argument with respect to Yu is moot.

                                                      Claim Objections
4.      Claim 6 recites “monito”. The Examiner interprets the claim to be that of the word “monitor”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




6.      Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al., US 2006/0253874 in view of Yu, US 2017/0064383.

      Regarding claim 1, Stark teaches of a renderer device to be controlled by a controller device connected to a predetermined communication network (See Fig.3B, remote device connected over network to computing system and presentation devices and [0030]-[0032] which discloses of the remote control controlling the computing device), the renderer device comprising:
      a memory unit that stores network connection information which indicates a connection destination of the controller device and is used by the controller device to establish a direct connection to a device to be controlled by the controller device (See [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 and 3B which discloses the memory of the CM system as well as the GUI memory for being able to display all of the connected devices that are connected through the network displaying the destination of at least the location and types of devices such that can be used to control the renderer device/CM system with the remote controller device and a direct connection being established from the CM to the presentation devices to be controlled by the remote control/pda);
       a detector that detects whether each of monitor devices is connected to the renderer device via the predetermined communication network (See [0021]-[0022]; 
       an information update unit that updates the connection destination indicated by the network connection stored in the memory unit so that the connection destination indicates a monitor device among the monitor devices, when the detector has detected that the monitor device is connected via the predetermined communication network (See [0021]-[0023]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 and 3B which discloses the memory of the CM system as well as the GUI memory for being able to display all of the connected devices that are connected through the network displaying the destination of at least the location and types of devices such that can be used to control the renderer device/CM system with the remote controller device, whereby presentation devices are of monitors/televisions. Further, the refresh devices is disclosed which detects any changes and updates since the last time or from a predetermined time to detect updated connection status updates of the devices connected through the network).
  
      Stark is silent with respect to a communication unit that sends the network connection information indicating the monitor device as the connection destination stored in the memory unit to the controller device, when receiving a request from the controller device.
      However, in the same field of endeavor, Yu teaches of a communication unit that sends the network connection information indicating the monitor as the connection destination stored in the memory unit to the controller device, when receiving a request from the controller device (See Fig.1; [0053]-[0065]; [0071]-[0072], [0107]; [0120]-[0121]; [0127], and [0134]-[0136] which discloses of sending updated and most recent network information of the states of the display/monitor/presentation devices to the remote controller device based on the most recent and updated stored state information and also being transmitted based upon a request/button/icon activation sent to the AV hub from the remote controller).

   
      Regarding claim 2, the combination teaches the renderer device according to claim 1, where the detector performs communication that follows a specified procedure with each of the monitor devices to detect that the monitor device has been connected to the renderer device (See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 ;Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses the detection process of the monitor devices which are connected through the instructed procedures).
  
       Regarding claim 3, the renderer device according to claim 2, wherein the detector detects whether each of the monitor devices connected through the communication that follows the specified procedure is in a playback available state (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses detecting the states/status of the presentation devices based on the search functionality; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of detecting the states and transmitting the state device information to the controller device for controlling the presentation devices), and 
      when receiving the request from the controller device, the communication unit:

      (2) does not send the network connection information on any of the monitor devices stored in the memory unit to the controller device when the detector has detected that none of the monitor devices is in the playback available state (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of the search functionality of finding only active playback devices and listing only those in the search result; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses detecting the device states of the monitors and transmitting the device states to the controller device. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stark and the teachings of displaying only active playback devices or devices that fit a desired criteria to have incorporated the teachings of Yu to only transmit device states of desired states such as active only in order to save 

        Regarding claim 4, the combination teaches the rendered device according to claim 1, 
        wherein the detector detects a power state of each of the monitor devices detected as being connected to the rendered device (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of detecting whether the presentation devices are powered on and active for the computing system to detect and output the status in the user interface; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of detecting the states of the presentation devices to the hub), and
         when receiving the request from the controller device, the communication unit sends to the controller device the network connection information on one of the monitor devices, the power state of which detected by the detector is a power-on state, out of items of the network connection information on the monitor devices (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of displaying the active devices when requested by the controller device; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of sending the device state information to the controller device of the active presentation devices).
 

        an output unit that outputs at least one of a video signal or an audio signal to a predetermined device by communication that is different from communication that uses the predetermined communication network (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of the content being transmitted through different connections and form different types of presentation devices; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of different protocols and different network communication for each of the devices),
         wherein the communication unit determines, as network connection information to send to the controller device, one of the network connection information on the monitor device and the network connection information on the renderer device, based on a detection result obtained by the detector and a state of the output unit, and send the network connection information determined to the controller device (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of transmitting the device state information to the controller device from the hub device based on detecting the state).

        Regarding claim 6, the combination teaches a renderer playback system comprising:
         the renderer device according to claim 1;

         the monitor devices, wherein at least one of the monitor devices that is connected to the predetermined communication network is unresponsive to a search request that specifies the renderer device, when receiving the search request from the controller device (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 which discloses the CM system being connected to the presentation devices and of the controller being able to execute the search command wherein the search command only results in specified devices fitting criteria in order to be responsive to the search;Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of the presentation devices connected to the hub for control by the remote controller and wherein the search request only presents devices according to the particular states of the devices matching a threshold of at least hot plug detect).

        Regarding claim 7, the combination teaches a renderer playback system comprising:
          the renderer device according to claim 1;
          the monitor devices connected to the predetermined communication network (See Stark, Fig.3A, 370; Yu, Fig.1 and [0051]); and
          a controller device that (i) sends a search request specifying the renderer device, to receiver network connection information from the renderer device and network connection information from the monitor device, and (ii) determines a device to be controlled based on the network information received from the renderer device, out of 

        Regarding claim 8, the combination teaches a renderer playback system comprising:
        the renderer device according to claim 3 (See analysis of claim 3); and
        the monitor device that is connected to the predetermined communication network, and sends state information to the renderer device via the predetermined communication network, the state information indicated that the monitor device is in a playback available state (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 which discloses the CM system being connected to the presentation devices and of communicating the states of the presentation device to the computing system of at least active/powered on/off/current location; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses communicating the presentation device states to the hub).

       Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753